IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0987
                             Filed October 20, 2021



IN THE INTEREST OF K.B. JR.,
Minor Child,

T.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Jennifer Margaret Triner Olsen, Davenport, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Rebecca C. Sharpe of Aitken, Aitken & Sharpe, P.C., attorney and guardian

ad litem for minor child.




       Considered by Mullins, P.J., and May and Ahlers, JJ.
                                             2


MULLINS, Presiding Judge.

         A mother appeals the termination of her parental rights.1 She argues the

State failed to prove the grounds for termination by clear and convincing evidence

and it is not in the child’s best interests to terminate her rights due to the closeness

of the child’s bond with the mother and half-siblings.

         The child tested positive for marijuana at birth. In the first year of the child’s

life, the mother and father engaged in violent domestic disputes in the child’s

presence. The child has been present during two car chases, one involving police,

and one police raid on the mother’s home due to drug trafficking. The mother has

struggled at times to set meaningful boundaries with the father, going so far as to

violate the safety plan set in place by allowing the father to live in her home.

Although she has participated in some drug testing, the mother refused sweat-

patch testing and failed to appear for multiple requested tests.

         Since the Iowa Department of Human Services (DHS) became involved in

the child’s life, the case has progressed to reunification planning twice. The first

reunification effort ended when the mother’s home was raided and she was

arrested on a drug charge. The second time, the mother absconded with the child

during what was supposed to be an overnight visit.

         The child was adjudicated in need of assistance pursuant to Iowa Code

section 232.2(6)(c)(1)–(2), (n), and (o) (2019). The mother’s parental rights were

terminated pursuant to Iowa Code section 232.116(1)(d) and (h) (2020). The

mother appeals.



1   The father’s parental rights were also terminated. He does not appeal.
                                         3

       We review terminations of parental rights de novo. In re D.W., 791 N.W.2d

703, 706 (Iowa 2010). “We are not bound by the juvenile court’s findings of fact,

but we do give them weight, especially in assessing the credibility of witnesses.”

Id. at 706. The State bears the burden to prove grounds for termination by clear

and convincing evidence, which exists if there are no “serious or substantial doubts

as to the correctness or conclusions of law drawn from the evidence.” Id. at 706–

07 (quoting In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)). “On appeal, we may

affirm the juvenile court’s termination order on any ground that we find supported

by clear and convincing evidence.”2 Id. at 707. “Our primary concern is the best

interests of the child.” In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       The mother contests only the last element of Iowa Code section

232.116(1)(h), that “[t]here is clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents as provided in section 232.102 at

the present time.”3

       The mother has not consistently complied with drug-testing requirements.

DHS providers noted the mother’s clothing smelled like marijuana when she would

appear for visits.    Over time, the mother participated in treatment and some

urinalysis testing that showed she was not using any substances. But she also

refused to participate in sweat-patch testing and failed to appear for other

requested testing. The mother has also posted videos on social media showing

her “smoking cigars and simulating marijuana use.” The juvenile court noted,


2 We choose to rely on Iowa Code section 232.116(1)(h).
3 The other three elements are proved by the child’s age, adjudication as a child in
need of assistance, and removal from parental custody since July 2019 with no
trial period at home lasting thirty days or more. Iowa Code § 232.116(1)(h)(1)–(3).
                                         4


“[s]he is either continuing to use marijuana, but to a much less frequent extent, or

she wants others to believe she is still using marijuana. Both reflect very poorly

upon her as a mother because drug exposure was an adjudicatory harm in this

case.”

         The mother has struggled with being honest with her providers and

advocates. She refused to sign release documents that would allow her therapist

and substance-abuse treatment providers to speak with DHS about her progress.

Although the mother’s therapist testified she has experienced growth and

internalized skills to manage her behavior, DHS has no way to verify that treatment

providers have been given accurate information from the mother. The mother also

made false abuse allegations about the spouse of a relative who served as a

placement for the child, leading to the child’s placement in foster care. Although

the mother has secured housing that is appropriate for the child, she refused to

provide evidence that she is able to maintain that housing without assistance or

that she is actually the person named on the lease until the termination hearing.

         The record reveals that the mother and child share a bond. See Iowa Code

§ 232.116(3)(c). However, the child has progressed socially and behaviorally while

residing with the foster family. Prior concerns related to the child biting providers

and other children and having meltdowns have been relieved.            The child is

integrated into the foster family, who is interested in adoption. The foster family

has also engaged with the parent of a half-sibling to ensure the maintenance and

growth of the sibling relationship.

         We appreciate that the mother loves the child and has engaged in some

services to work toward reunification. But we must review the record to determine
                                           5


whether the child could have been returned to the mother’s care at the time of

termination. Id. § 232.116(1)(h)(4). At the time of termination, the mother failed to

allow her mental-health and substance-abuse providers to openly communicate

with DHS, which apparently may have been favorable to her. Although the mother

insisted she no longer used illegal substances, she projected an image of use for

the public. She repeatedly placed her own desires over the needs of the child by

fabricating abuse allegations to have the child removed from a familial placement,

refusing to participate in drug testing out of frustration with DHS, and allowing

people with a history of drug use and domestic violence to be around the child.

This child deserves permanency now and we will not “ask[] [the child] to

continuously wait for a stable biological parent, particularly at such [a] tender

age[].” D.W., 791 N.W.2d at 707. On our de novo review of the record, we find

the State proved the grounds for termination pursuant to section 232.116(1)(h) by

clear and convincing evidence. Id. at 706–07.

       In considering whether termination is in the best interests of a child, we

consider “the child’s safety, . . . the best placement for furthering the long-term

nurturing and growth of the child, and . . . the physical, mental, and emotional

condition and needs of the child.” Id. at 708 (quoting Iowa Code § 232.116(2)).

Although the mother desires to parent the child, the record reveals that she is not

yet able to consistently provide for the child’s wellbeing. Id. Finally, this child is at

an adoptable age and integrated into a family who is interested in adoption and

continuing to foster sibling relationships. See Iowa Code § 232.116(2)(b). Even
                                         6


though the mother and child share a bond, it is not so strong that termination would

be detrimental to the child. Id. § 232.116(3)(c).

       AFFIRMED.